DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on December 9, 2020 is acknowledged.  Claims 1-3, 5-6, and 8 amended.  Thus, Claims 1-8 are pending and are further examined on the merits in the U.S. National stage application. 

Information Disclosure Statement
An information disclosure statement (IDS) issue of missing foreign patents was previously described in the Non-Final Office Action having notification date September 9, 2020, paragraph #3.  In response, Applicants have filed a new IDS filed on December 9, 2020 with Applicants’ reply.  This IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this IDS is being considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			housing wall, belt tensioner on the housing wall (Claim 8, lines 1 and 2)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendments to the specification (p. 3 of Applicants’ reply) are acceptable (except where noted below). 

The disclosure is objected to because of the following informalities:
			“the two rotor shafts is also know, but is complex and costly” (p. 2, line 1) should be ‘the two rotor shafts is also known [[
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	DRY-COMPRESSING VACUUM PUMP INCLUDING TWO ROTOR ELEMENTS IN CONNECTION WITH A TOOTHED BELT AND A CIRCUMFERNATIAL BACKLASH BETWEEN THE TWO ROTOR ELEMENTS OF MORE THAN +/- 0.75o


Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claim 8
	Claim 8 recites that the vacuum pump further comprises a belt tensioner on the housing wall which is not described as such in the specification.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “two rotor shafts, each supporting a rotor element and each having a shaft end” in combination with the element “two rotor elements” makes the claim indefinite in that it is not understood if “a rotor element” is one of the two rotor elements previously recited in the claim or a different rotor element.  One way to obviate this rejection is to further amend the claim to recite two rotor shafts respectively supporting the two rotor elements.  
	The phrase “a drive driving the two rotor shafts” in combination with the phrase “the toothed belt connected with the drive…so as to drive and synchronize the two rotor shafts” makes the claim indefinite in that it is not understood if the drive drives the two rotor shafts as recited in Claim 1, line 7 how a toothed belt recited later in Claim 1 at lines 8 and 9 can then also drive the two rotor shafts.  

In Regard to Claim 8
	The element “the housing wall” (Claim 8, line 3) as improper antecedent basis. Additionally, the element “the housing wall” makes the claim indefinite in that it is not understood if the housing wall is associated with Applicants’ dry-compressing vacuum pump or some other element external to Applicants’ dry-compressing vacuum pump.	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected, as best understood relative to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over DE10334481 A1 (Steffens; published on March 17, 2005) (STEFFENS) in view of the handbook “Precision Mechanical Components”, second edition, by Winferd M. Berg (BERG, 1965), in further view of US4919598 (Wycliffe; issued on April 24, 1990) (WYCLIFFE). (the citations associated with STEFFENS below are taken from a corresponding English Machine translation of DE10334481 A1 which has been previously provided for Applicants’ convenience with the Non-Final Rejection having notification date of September 9, 2020).
	In reference to Claim 1, STEFFENS teaches:  
		A dry-compressing vacuum pump (“dry-compressing spindle vacuum pump”, title, Abstract, Fig. 1), comprising; 						
			two rotor elements (“two spindle rotors”, “Rotor 1” and “Rotor 2”, Abstract, lines 2 and 3 and ¶ 0008, line 3) arranged in a suction chamber (“working space of the spindle vacuum pump”, ¶ 0008, lines 102-104), 
			two rotor shafts (“2-shaft displacement machine”, ¶ 0008, line 98), each supporting a rotor element (¶ 0008, lines 98 and 99) and each having a shaft end extending from the suction chamber (connection to “Belt wheel 1” and “Belt wheel 2” is outside of the suction chamber, ¶ 0009), 
			two toothed belt wheels (“Belt wheel 1” and “Belt wheel 2”, ¶ 0009, line 114) respectively arranged on the shaft ends (as shown in Fig. 1),  
			a drive (“drive/motor”, ¶ 0010, line 123) driving the two rotor shafts (“2-shaft displacement machine”, ¶ 0008, line 98 and ¶ 0010), and 

 STEFFENS does not explicitly teach/call out:
			(i) a circumferential backlash between the two rotor elements, and 
			(ii) that such a circumferential backlash between the two rotor elements has a specific value of more than ± 0.75o.				
With regard to (i) above, BERG teaches backlash in gearing/two rotor elements where backlash is the shortest distance between non-driving tooth surface of adjacent teeth in mating gears or the amount of clearance between the mating gears and is usually measured at the common pitch circle and that zero backlash applications are expensive and should be avoided (p. 153, title and first full paragraph).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to have backlash in mating gears/rotor elements as taught by BERG and incorporate this feature into the two rotor elements of the dry-compressing spindle vacuum pump of STEFFENS for at least the benefits of keeping the two rotor elements from undesired jamming and also to keep manufacturing costs low as expressly described by BERG (p. 153, third full paragraph, last two lines and p. 153, first full paragraph, last line).  
	With regard to (ii) above, while STEFFENS and BERG teach backlash as described above and that backlash can have a value associated therewith (p. 153, first full paragraph, line 3), STEFFENS and BERG do not teach a specific value of backlash between the two rotors elements being more than ± 0.75o.  WYCLIFFE teaches a o, the PHOSITA would understand with the teaching of BERG/WYCLIFFE/characterization of WYCLIFFE by Applicants in the specification that reduced error between the gears/rotor elements having larger effective diameters can be solved by having an increased amount of backlash to prevent undesired jamming of the gears (p. 53, fourth full paragraph of BERG).  Additionally, Applicants’ teach that an “allowable” backlash value between two rotor elements of ± 0.25o is known in the art (p. 1, second full paragraph, lines 13 and 14 of the specification).  The PHOSITA can further optimize the backlash/toothed belt tooth gap clearance (MPEP 2144.05, II, A) dependent on the requirements of the vacuum pump and the application of need of the vacuum pump (and BERG sets forth the design parameters to formulate a particular backlash between mating gears on pp. 153 and 154 of BERG) to achieve a particular synchronization performance level in the toothed belt/two rotor elements system so that a value of backlash attained between the two rotor elements is more than ± 0.75o and the vacuum pump operates as intended.  Still additionally, Applicants provide the admission with respect to the backlash of ± 0.75o, that “The use of toothed belts is possible only because of the provision of such a large circumferential backlash” (p. 3, first full o.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of WYCLIFFE/characterization of WYCLIFFE in the Background of the specification and formulate a particular value of backlash of the two rotor elements of more than ± 0.75o (with the design parameters of forming a particular backlash being laid out in BERG) and incorporate this specific value of backlash into the rotor elements of the modified vacuum pump of STEFFENS and BERG for the benefit of ensuring a certain level of drive/synchronization performance of the vacuum pump as expressly described by WYCLIFFE (col. 3, lines 11-14).  
	In reference to Claim 3, STEFFENS further teaches that the toothed belt (“the drive and synchronization belt”, ¶ 0010, line 126) is a double-sided toothed belt (¶ 0005, line 5) so as to synchronize the two rotor shafts (“2-shaft displacement machine”, ¶ 0008, line 2) rotating in opposite directions (¶ 0005, line 71).  
	In reference to Claim 4, STEFFENS also teaches that the toothed belt (“the drive and synchronization belt”, ¶ 0010, line 126, Fig. 1) extends between the two toothed belt wheels (“Belt wheel 1” and “Belt wheel 2”, ¶ 0009, line 114).  
	In reference to Claim 5, while STEFFENS/BERG teach the two toothed belt wheels as described above, STEFFENS/BERG do not explicitly teach that the two toothed belt wheels have a tooth gap clearance that is larger than 0.15 mm.  WYCLIFFE/Applicants’ characterization of WYCLIFFE in the Background of the 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the two toothed belt wheels have a tooth gap clearance that is larger than 0.15 and incorporate this feature into the two toothed belt wheels of the modified vacuum pump of STEFFENS and BERG for at least the benefit of benefit of ensuring a certain level of drive/synchronization performance of the vacuum pump as expressly described by WYCLIFFE (col. 3, lines 11-14).  
  	In reference to Claim 6, STEFFENS and BERG further teaches that the two rotor shafts (“2-shaft displacement machine”, ¶ 0008, line 98, Fig. 1 of STEFFENS) are supported by grease-lubricated bearings, one bearing being provided per rotor shaft (¶ 0007, lines 86-91 of STEFFENS) a housing wall through which the shaft ends are passed (Fig. 1 in relation to “closed working chambers” implies a housing, ¶ 0002, lines 28-32).  
	In reference to Claim 7, STEFFENS also teach that the vacuum pump compresses against atmosphere and generates a vacuum (¶ 0002, lines 28-42).  STEFFENS does not explicitly call out a vacuum of specifically at least 200 mbar absolute.  The PHOSITA would understand that such a specific level of at least 200 mbar would be a matter of design choice guided by the requirements needed for the vacuum pump and the application of need.  Still additionally, Applicants call out in the Background of the specification that a vacuum pump can be formed where “at least a 
	It would be obvious to the PHOSITA before the effective filing date of the invention to produce a vacuum pump that generates a vacuum and further optimize the vacuum pump to have at least 200 mbar absolute and incorporate such a specific level of vacuum for the modified vacuum pump of STEFFENS and BERG and WYCLIFFE for the benefit of having a vacuum that can effective produce a vacuum at this level for dry compressing pump applications as expressly described by STEFFENS (¶ 0001, lines 13-27).   
	In reference to Claim 8, STEFFENS and BERG teach that the dry-compressing vacuum pump further comprises a belt tensioner (elastic/readjusting MA, ¶ 0012, lines 143-145), however, STEFFENS and BERG and WYCLIFFE do not teach a belt tensioner on the housing wall.  WYCLIFFE teaches a vacuum pump that includes a belt tensioner on the housing wall (tensioning idler pulley 32 mounted on the housing wall of the dry pump 20, col. 3, lines 47-50, Fig. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a belt tensioner on the housing wall as taught by WYCLIFFE and incorporate such a feature either to replace or add to the other belt tensioning arrangement in the modified vacuum pump of STEFFENS and BERG for the benefit of ensuring the tensioning belt remains engaged with the drive and the two toothed wheels so that the vacuum pump operates to pump fluid as expressly described by WYCLIFFE (col. 1, lines 8-13).   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over STEFFENS and BERG and WYCLIFFE, and further in view of US2005/0129561 (Heizer; published on June 16, 2005) (HEIZER). 
	In reference to Claim 2, STEFFENS teaches that “It is known that the volumetric efficiency of dry-compressing screw pumps improves for higher rotor speeds” (¶ 0003, lines 46 and 47).  STEFFENS and BERG and WYCLIFFE do not specifically call out and/or describe the specific operating point of the volumetric efficiency of between 1 and 10 mbar being at least at a 75% volumetric efficiency.  HEIZER teaches a screw rotor device (10, ¶ 0060, line 4, Fig. 1) having two rotors (male rotor 14, female rotor 16, ¶ 0060, line 5) in which HEIZER describes many attributes of the screw compressor that can be adjusted/manipulated for a maximum volumetric and thermal efficiencies (¶s 0010-0012, 0028, and 0031).  While HEIZER also doesn’t describe the specific operating point as described above recited in Claim 2, the PHOSITA can use the teachings of HEIZER in to further optimize the maximum volumetric efficiency (MPEP 2144.05(I)) so as to ensure a specific maximum volumetric efficiency of between 1 and 10 mbar being at least at a 75% volumetric efficiency can be obtained dependent on the requirements of the pump and the application of use of the pump.
	It would be obvious to the PHOSITA before the effective filing date to recognize the importance of the volumetric efficiency as taught by STEFFENS and BERG and WYCLIFFE and further expanded upon in HEIZER and incorporate this understanding of volumetric efficiency to implement the certain value of a specific maximum volumetric efficiency of between 1 and 10 mbar being at least at a 75% volumetric efficiency and incorporate this specific value of volumetric efficiency into the modified vacuum pump of 

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on December 9, 2020 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) objections to the claims, 
			(iii) the 35 U.S.C. 112, 6th paragraph invocations, and
			(iv) the 35 U.S.C. 112, second paragraph issues (except where noted below)
which are hereby withdrawn by the Examiner.  

Dependent Claim 8 still recites the element “the housing wall”, and as such, the previous applied 35 U.S.C. 112 rejection (paragraph #10 of the Non-Final Rejection having notification date of September 9, 2020) is still maintained and is described above. 


Applicants’ arguments with respect to Claim 1 (first full paragraph on p. 7 of Applicants’ reply) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday February 4, 2021

/Mary Davis/Primary Examiner, Art Unit 3746